406 F.3d 1094
Mark J. ABRAMS, Plaintiff-Appellant,v.CITY OF RANCHO PALOS VERDES, a Municipality; City of Rancho Palos Verdes City Council, Defendants-Appellees, andFrank Lyon; Jon Cartwright; Thomas Long; Craig Mueller; Theodore Paulson; Donald Vannorsdall; John Mctaggart; Douglas W. Stern; Lee Byrd; Barbara Ferraro; Marilyn Lyon; and Larry Clark, Defendants.
No. 02-55681.
United States Court of Appeals, Ninth Circuit.
May 5, 2005.

1
Wilkie Cheong, Cheong, Denove, Rowell, Antablin & Bennett Los Angeles, CA, for Plaintiff-Appellant.


2
Christopher D. Imlay, Silver Spring, MD, T. Peter Pierce, Richards, Watson and Gershon, Los Angeles, CA, for Defendant-Appellee.


3
On Remand from the United States Supreme Court.


4
Before KOZINSKI and NELSON, Circuit Judges, and RESTANI,* Judge.

ORDER

5
The judgment of this court, Abrams v. City of Rancho Palos Verdes, 354 F.3d 1094 (9th Cir.2004), was reversed and the case remanded for further proceedings consistent with the decision of the Supreme Court of the United States. ___ U.S. ___, 125 S. Ct. 1453, 161 L. Ed. 2d 316 (2005).


6
The judgment of the district court is AFFIRMED. Costs to Appellees.



Notes:


*
 The Honorable Jane A. Restani, Chief Judge, United States Court of International Trade, sitting by designation